Case 2:20-cv-02841-DSF-MRW Document 33 Filed 06/02/20 Page 1 of 1 Page ID #:496

                                                                                         JS-6
   1
   2
   3
   4
                                  UNITED STATES DISTRICT COURT
   5
                   CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   6
   7
     VERITY WIRELESS INC., a Colorado                    CASE NO. 2:20-cv-02841-DSF-MRW
   8 corporation,
   9                     Plaintiff,                      ORDER GRANTING
                                                         STIPULATION TO DISMISS
  10               vs.                                   ACTION
  11 SPRINT SOLUTIONS INC., a Missouri
     corporation,                                        Assigned to Hon. Dale S. Fischer
  12                                                     Courtroom 7D
                  Defendant.
  13                                                     Action Filed: March 26, 2020
  14
  15
                   The Court, having considered the Stipulation to Dismiss Action (the
  16
       “Stipulation”) filed by Plaintiff Verity Wireless Inc. and Defendant Sprint Solutions
  17
       Inc. (“Sprint”) (collectively, the “Parties”), and good cause appearing, hereby
  18
       ORDERS as follows:
  19
           1. The Stipulation is approved.
  20
           2. The First Amended Complaint, in its entirety, is hereby dismissed with
  21
                   prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).
  22
           3. The Parties will each bear their respective costs and attorneys’ fees as incurred
  23
                   against one another in connection with this matter.
  24
                   IT IS SO ORDERED.
  25
       DATED: June 2, 2020
  26
  27                                                Honorable Dale S. Fischer
                                                    UNITED STATES DISTRICT JUDGE
  28
       3652375.1
                                ORDER GRANTING STIPULATION TO DISMISS ACTION
